Title: From James Madison to Alexander James Dallas, 16 June 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir, 
Montpelier June 16 1816

I return your communications of the 12th. inst. with my approbation of what you propose in relation to the Cumberland Road.  Perplexing as this business is, it will become more so I fear, if Mr. Shriver should withdraw from it.  He has, notwithstanding the impatience of some, more of the public confidence than will probably be enjoyed by a successor.  And if a distrust of the Agent be added to the unavoidable difficulties, and delays, it is easy to foresee the complaints that will abound.
The conduct of the Banks who refuse or evade the necessary efforts to restore the specie Standard is truly reproachful.  This is the only effectual cure for the diseases of the Currency, and the effect of them on the national character, and the morals of the people.  The sense of justice & the respect for contracts are daily losing force in the public mind.  Whilst the Banks refuse to pay their debts, notwithstanding the means they have in the public Stock which they could dispose of with a profit, or even to pay interest on their debts, they but set an example & impose a necessity, for injustice & breach of faith between individual debtors & creditors; at the same time that they distract and obstruct all the pecuniary transactions of the Govt.
It is certainly incumbent on the Executive to do every thing in its power to promote the salutary object of the Resolution passed near the close of the late session of Congress; and the consultation you suggest can not but be proper.  Be so good therefore as to communicate to your Collegues my wish that they assemble for the purpose, and transmit the result of their united reflections.  You will be best able to present the several points on which decisions are proper.  Unless the national Bank should be both able & willing to afford relief, I see no resource agst. the existing policy of the State banks if supported by the State Govts. and for a universal Medium, but in a Treasury paper with the prerogative of being used in the National taxes & transactions; and an entire exclusion of the local Bank paper.  And this can not be effected without a dilatory process.  At present the abuses growing out of a diversity of currencies, and the discretion exercised by the Collectors, are as provoking as they are mischievous.  I just learn, tho’ the information may not be accurate, that the Collectors in some districts in this State, availing themselves of this discretion, and of the authorized regulations of the State Courts, receive the nat: taxes indiscriminately in all the circulating paper, and exchange for their own profit, the better for the inferior notes, particularly those of the District of Columbia.  Should this be the fact, they must calculate on the latter’s being receivable from them into the Treasury; and some correction of the error becomes necessary.
Altho’ it may be proper not to act on the result of the Cabinet consultation, untill the Bank subscriptions be closed, it will be proper that the consultation be held before the members in Washington be separated.  Mr. Crawford I understand meditates a visit to Georgia, & Mr. Monroe to Virginia.  You will ascertain their precise views, and fix the time for the consultation accordingly.
I return also the letters of Mr. Hassler.  I wish his compensation could have been arranged in the manner proposed to him.  There is however weight in his observations in favor of his own mode.  I believe we can not do better than to acquiesce in it: allowing him $3000 for salary & $2000 for his estimated expences.  If $1500 for the latter would content him there would be an advantage in it.  Best respects & regards

James Madison

